                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


GARRISON LASSITER,                    )
                                      )
                   Plaintiff,         )
                                      )
            v.                        )    1:18-cv-1029
                                      )
NEW YORK YANKEES PARTNERSHIP,         )
an Ohio Limited Partnership,          )
                                      )
                   Defendant.         )


                              MEMORANDUM ORDER

THOMAS D. SCHROEDER, Chief District Judge.

       Garrison   Lassiter,   proceeding   pro   se,   seeks   millions    of

dollars in damages from Defendant New York Yankees Partnership, an

Ohio    Limited    Partnership    (“Yankees”),     which   released       him

unconditionally from its Class A-Advanced minor league team in

2012 and — Lassiter alleges — thwarted his professional sports

career “in [an] effort to protect [the] career” of then-Yankees

shortstop and 14-time Major League Baseball All-Star Derek Jeter.

(Doc. 1 at 7–9.)      Lassiter brings state-law claims for tortious

interference with contract, breach of contract, and defamation.

(Id. at 8–9.)

       The Yankees move to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(1), contending that there is no diversity between

the parties because both are citizens of North Carolina, and thus

that the court lacks subject matter jurisdiction over Lassiter’s
claims.     (Doc. 9.)    The court issued Lassiter a Roseboro letter,1

notifying him of his right to respond and the possibility that a

failure to do so would result in dismissal of his case.           (Doc.

12.)    Lassiter did not file a response.     Instead, he filed a motion

for a hearing (Doc. 13), in which he states that his lawsuit is

“An Investigatory Case” and that he “cannot simply get all of the

information without the help of the Judge, Jury, and Fact Finders”

(id. at 3).      He also makes a vague reference to “US Antitrust

Monopoly” and attaches what purports to be a revised civil cover

sheet with the box for “antitrust” checked and the word “monopoly”

handwritten next to it.      (Id. at 2, 6.)   But Lassiter has provided

no allegation to support any type of antitrust claim, nor did he

attach or file an amended complaint.2          Thereafter, the Yankees

moved to dismiss all claims for failure to state a claim pursuant

to Federal Rule of Civil Procedure 12(b)(6).       (Doc. 14.)   Lassiter

was again issued a Roseboro letter, but he again failed to respond.

       “When reviewing a pro se complaint, federal courts should

examine carefully the plaintiff’s factual allegations, no matter

how inartfully pleaded, to determine whether they could provide a

basis for relief.       In addition, in order to determine whether the

claim of a pro se plaintiff can withstand a motion to dismiss, it


1
    See Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).
2 The Yankees do not contest that Lassiter’s filing would have been
timely under Federal Rule of Civil Procedure 15(a)(1) had it contained
an amended complaint.

                                     2
is   appropriate   to    look   beyond        the    face   of   the    complaint      to

allegations    made     in   any   additional         materials        filed      by   the

plaintiff.”    Armstrong v. Rolm A. Siemans Co., No. 97-12222, 1997

WL 705376, at *1 (4th Cir. Nov. 13, 1997) (citations omitted)

(unpublished    table        decision).             Nevertheless,       the       liberal

construction of a pro se plaintiff’s pleading does not require the

court to ignore clear defects in pleading, Bustos v. Chamberlain,

No. 3:09-1760-HMH-JRM, 2009 WL 2782238, at *2 (D.S.C. Aug. 27,

2009), or to “conjure up questions never squarely presented in the

complaint,” Brice v. Jenkins, 489 F. Supp. 2d 538, 541 (E.D. Va.

2007) (internal quotation marks omitted).                    Nor does it require

that the court become an advocate for the unrepresented party.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).

      Because the Yankees contend that the court lacks subject

matter jurisdiction, that issue must be addressed first. Lassiter,

as the party seeking to invoke the court’s authority to act, bears

the burden of establishing subject matter jurisdiction.                        McNutt v.

Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936).                           Lassiter

has failed to meet this burden by defaulting on any response.

Moreover, the court’s own investigation shows that                            —    on the

pleadings and evidence before it — there is no basis for subject

matter jurisdiction.

      Federal courts exercise limited jurisdiction.                      Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).                          “Within

                                          3
constitutional bounds, Congress decides what cases the federal

courts have jurisdiction to consider.”               Bowles v. Russell, 551

U.S. 205, 212 (2007).         Relevant to this dispute, Congress permits

federal courts to adjudicate civil lawsuits involving more than

$75,000 brought between citizens of different states, between U.S.

and foreign citizens, or by foreign states against U.S. citizens.

28 U.S.C. § 1332(a).          There must be “complete diversity” — that

is, no plaintiff may be from the same state as any defendant.

Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553

(2005).

     This requires the court to examine the citizenship of the

litigants.      See Axel Johnson, Inc. v. Carroll Carolina Oil Co.,

Inc.,     145   F.3d   660,     663    (4th   Cir.   1998)     (distinguishing

“citizenship” and “domicile” from a litigant’s “residence” when

assessing diversity jurisdiction).              Although corporations are

citizens of the state (or foreign country) in which they are

incorporated and have their principal place of business, see 28

U.S.C.     § 1332(c)(1),      the     citizenship    of   an    unincorporated

association is determined by the citizenship of its individual

members, Carden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990);

see also Indiana Gas Co. v. Home Ins. Co., 141 F.3d 314, 317 (7th

Cir. 1998) (“[E]very association of a common-law jurisdiction

other than a corporation is to be treated like a partnership.”

(emphasis omitted)).       Thus, a limited partnership’s “citizenship

                                         4
is that of its members.”    Gen. Tech. Applications, Inc. v. Exro

Ltda, 388 F.3d 114, 121 (4th Cir. 2004); see also GMAC Commercial

Credit LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th

Cir. 2004) (holding that “an LLC’s citizenship is that of its

members for diversity jurisdiction purposes”).

     “When a Rule 12(b)(1) motion challenge is raised to the

factual basis for subject matter jurisdiction,” the court “may

consider evidence outside the pleadings without converting the

proceeding to one for summary judgment.”   Richmond, Fredericksburg

& Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.

1991).      Here, the Yankees have provided evidence, by way of

competent declarations, that it is a citizen of North Carolina, as

is Lassiter.    The Yankees is an Ohio limited partnership.   (Doc.

10-1 ¶ 3.)      Its sole limited partner is YGE Holdings, LLC, a

Delaware limited liability company.      (Id. ¶ 4.)   YGE Holdings,

LLC’s sole member, in turn, is Yankee Global Enterprises LLC. (Id.

¶ 5.)    Yankee Global Enterprises LLC’s members include Yankees

Holdings, L.P. (Id. ¶ 6.)   One of Yankees Holdings, L.P.’s members

is Southern Yankees, LLC.   (Id. ¶ 7.)   Finally, Frank Brenner, who

is a citizen and resident of North Carolina, is a member of

Southern Yankees, LLC. (Id. ¶ 8; Doc. 10-2 ¶ 1.) In his complaint,

Lassiter alleges that he is a citizen and resident of North

Carolina.     (Doc. 1 at 1, 3.)   Because Brenner and Lassiter are



                                  5
both North Carolina citizens, the court lacks subject matter

jurisdiction under 28 U.S.C. § 1332.

     In   the   absence   of   diversity   jurisdiction,      Lassiter   must

establish another basis for the court’s authority to act. However,

Lassiter alleges no other basis, and the claims in his complaint

are based only on state law.        Lassiter’s references to “antitrust”

and “monopoly” in his motion for a hearing are insufficient to

invoke this court’s federal question jurisdiction under 28 U.S.C.

§ 1331.   “It is well-established that parties cannot amend their

complaints through briefing or oral advocacy.”              Southern Walk at

Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC,

713 F.3d 175, 184 (4th Cir. 2013).         Lassiter offers absolutely no

factual or legal allegation regarding any antitrust claim, nor

does he cite to any legal authority.         As a result, in addition to

an absence of any pleading setting forth an antitrust claim,

Lassiter’s sparse references to antitrust in his motion fail to

meet even the modest pleading standard set out in the Federal Rules

of Civil Procedure.       Fed. R. Civ. P. 8(a)(2) (requiring that a

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief”).               Lacking any

federal   question   raised    in   the   complaint   and    having   already

determined that diversity jurisdiction does not exist, the court

is unable to further adjudicate Lassiter’s claims.



                                      6
     The Yankees invite the court to proceed to resolve its second

motion to dismiss on the merits.     (Doc. 15 at 11–12.)        But where

subject matter jurisdiction is lacking, the court is powerless to

proceed to the merits of any claim and must simply dismiss all

claims   without   prejudice.   Southern   Walk,   713   F.3d    at   185.

Therefore, the Yankees’ motion to dismiss for lack of subject

matter jurisdiction will be granted and its motion to dismiss for

failure to state a claim will be denied without prejudice.

     For these reasons,

     IT IS ORDERED that the Yankees’ motion to dismiss for lack of

subject matter jurisdiction (Doc. 9) is GRANTED, the complaint is

DISMISSED WITHOUT PREJUDICE, and the Yankees’ motion to dismiss

for failure to state a claim (Doc. 14) is DENIED WITHOUT PREJUDICE.

To the extent Lassiter sought relief in his motion for a hearing

(Doc. 13), the court finds that a hearing would not aid the

decisional process, and any further request for relief is DENIED

WITHOUT PREJUDICE.




                                        /s/   Thomas D. Schroeder
                                     United States District Judge

May 22, 2019




                                 7
